DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eric Chmelar on 3/2/2021.
The application has been amended as follows: 
Claim 1 should read:
[CLAIM 1] (Currently Amended) A hook device comprising: 
a base comprising an axle having a longitudinal axis perpendicular to a plane;
a first hook comprising a first sleeve disposed above a the plane rotatably connected to the axle, a first shank disposed predominantly below the plane but for a portion of at least a first retainer defined thereon, and a first bend disposed above the plane defining a first opening; and 
a second hook comprising a second sleeve disposed below the plane rotatably connected to the axle, a second shank disposed predominantly above the plane but for a portion of at least a second retainer defined thereon, and a second bend disposed below the plane facing opposite the first bend and defining a second opening; wherein: 
the first and second hooks are capable of rotating past each other and crossing each other twice; and
the first retainer engages with the second retainer when the first bend substantially overlaps the second bend.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant specifically claims the structure of a hook device with a first hook and a second hook, an axle, a first sleeve above a plane, a second sleeve below a plane, the first shank of the first hook predominantly below the plane, a second shank disposed predominantly above the plane, the first shank and second shanks rotate past each other and cross each other twice, an axle, and a first retainer and second retainer to overcome the prior art.  
The prior art references do not disclose the specific relationship between first and second hooks with an axle as claimed; it would not be obvious to one in the art to have this assembly of structure.  Even though the components of axles, shanks, hooks, retainers, locations above and below planes, and multiple crossings of shanks of hooks are known to be used in the hook fasteners art, a mass alteration of the structure of the prior art would be required to achieve the same connection and performance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/JASON W SAN/Primary Examiner, Art Unit 3677